DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION BASED ON GUEVARA
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,002,664 to Guevara.
Regarding claim 1, Guevara discloses a multipurpose roof panel structure, formed by a rigid material, comprising: a bottom panel (12, 14); and two barrier rods (30, 46 (one on each end)), attached fixedly on the two opposite sides of the said bottom panel (Figs. 1-2 (one on near side, one on far side)), wherein one end of each barrier rod is combined separately to the bottom panel at each side (Figs. 1-2 - each end of the barrier rods are separately attached at each side of the panel where 30 connects to 14); wherein the barrier rods are movable barrier rods (see movement between Figs. 1-2), and wherein each of the said barrier rods is either risen inclined on the bottom panel (Fig. 1) or set flat adjacent to the bottom panel (Fig. 2).
Regarding claim 2, Guevara discloses two barrier bars (36 (near side/far side in Figs. 1-2)), each said barrier bar is firmly combined on one side of the bottom panel where the two barrier rods each rest one of its two ends on (Fig. 1 – each of bars 36 are firmly combined on one side of the bottom panel (one on near side, one on far side) and 
Regarding claim 3, Guevara discloses wherein the bottom panel being a frame which is a fixed combination of plural horizontal bars (12, near side/far side in Fig. 1) and plural vertical bars (14).
Regarding claim 4, Guevara discloses wherein when any one of the barrier rods is inclined rising above the bottom panel, the barrier rod is detachably fixed firmly from its bottom side to the bottom panel with at least one fixing piece (fixing piece 24 (Fig. 5) fixes the bottom side to the bottom panel and releasably allows for pivoting (see pivoting in Figs. 1-2)).
Regarding claim 5, Guevara discloses wherein the position where each of the barrier rods fixed to the bottom panel being on the side surface of the bottom panel (Figs. 1-2 – ends of 30 are connected to the side surface of 14).
Regarding claim 6, Guevara discloses wherein the shape of the said barrier bars being curved shape (36 are curved along the roof line – Fig. 1-2).
Regarding claims 7-10, Guevara discloses wherein when the barrier rods are set flat and rest adjacent to the bottom panel, each barrier rod being fixed firmly on the bottom panel with at least one fastener (fastener 24 (Fig. 5) fixes the rod to the bottom panel via 30).
Regarding claims 11-14, Guevara discloses wherein the bottom panel of the roof panel structure being composed of at least two components (Figs. 1-2 – 12 near side/far side, 14).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevera in view of US Patent 3,232,502 to Kleinbortas.
Regarding claim 2, although Guevera discloses the claimed subject matter (see rejection above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Kleinbortas discloses a wingnut (47) for holding the rack in a desired position.  It would have been obvious to one of ordinary skill to have added wingnuts at the intersection of 30 and 36 to more securely hold the rack in place as desired.  The combination discloses two barrier bars (36 - Guevara), each said barrier bar is firmly combined on one side of the bottom panel where the two barrier rods each rest one of its two ends on (Guevara Fig. 1 – each of bars 36 are firmly combined on one side of the bottom panel (via 47 – Kleinbortas) and each is adjacent where the top end of 30 is resting at 34 (the entirety of 30 is considered the end of the barrier rod); alternatively, where 36 is attached at 34 is adjacent where 30 connects to 14).

Regarding claim 6, Guevara discloses wherein the shape of the said barrier bars being curved shape (36 are curved along the roof line – Fig. 1-2).
Regarding claims 7-10, although Guevera discloses the claimed subject matter (see rejection above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Kleinbortas discloses a wingnut (47) for firmly holding the rack in position.  It would have been obvious to one of ordinary skill to have added wingnuts at the intersection of 30 and 36 to more securely hold the rack in place as desired.  In the combination, when the barrier rods are set flat and rest adjacent to the bottom panel, each barrier rod being fixed firmly on the bottom panel with at least one fastener (Kleinbortas – wingnut 47 fixes the rod on the bottom panel (Fig. 1 configuration)).
Regarding claim 12, Guevara discloses wherein the bottom panel of the roof panel structure being composed of at least two components (Figs. 1-2 – 12 near/far, 14)).
.
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the instant invention allows for moving the barrier rods independently (page 2, 3rd-4th full paragraphs), this argument goes beyond the scope of the claims, as this feature is not recited.
As to applicant’s argument that the barrier rods in Guevara connect at the corners of the frame rather than on a “side” of the frame (bottom of page 2), the term “side” can be broadly interpreted to mean the near side of the frame and the far side of the frame in Guevara Fig. 1.  The connections between 30 and 14 in Guevara Fig. 1 are on the sides of the frame (i.e. two connections on the near side of the frame and two connections on the far side of the frame).
As to applicant’s argument that the bars in Guevara are not firmly combined on one side of the bottom panel where the two barrier rods each rest one of its two ends on (page 3-4), both the 102 rejection based on Guevara and the 103 rejection based on Guevara and Kleinbortas describe how the prior art discloses this element.  The 102 rejection notes that each of bars 36 are firmly combined on one side of the bottom panel (one on near side, one on far side – Fig. 1) and each is adjacent where 30 is resting at 34 (if the entirety of 30 is considered the “end” of the barrier rod); alternatively, where 36 is attached at 34 is adjacent where 30 connects to 14 in Fig. 1.  The 103 rejection based on Guevara and Kleinbortas notes that each of bars 36 (Guevara) are firmly combined 
As to applicant’s argument that Guevara fails to disclose a roof panel structure (bottom of page 4), Guevara discloses a roof panel structure as claimed (see Figs. 1-3).
As to applicant’s arguments regarding Guevara in view of Keinbortas (page 5+), see the responses above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734